Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 25,
2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00079-CV

                       ISIDORO FERNANDEZ, Appellant
                                          V.

                       JOSE LUIS ALVARADO, Appellee

                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CV-1204

                          MEMORANDUM OPINION

      This is an accelerated interlocutory appeal from an order granting a temporary
injunction against appellant Isidoro Fernandez. See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(4); Tex. R. App. P. 28.1. After this appeal was perfected, appellee
Jorge Luis Alvarado filed a motion to nonsuit the cause of action without prejudice
as to all claims against appellant. The trial court signed an order granting appellee’s
nonsuit and dismissing without prejudice. Appellee filed a motion to dismiss the
appeal as moot.

      Rule 162 of the Texas Rules of Civil Procedure provides that “[a]t any time
before the plaintiff has introduced all of his evidence other than rebuttal evidence,
the plaintiff may dismiss a case, or take a non-suit, which shall be entered in the
minutes.” Tex. R. Civ. P. 162. As a consequence of Alvarado taking a nonsuit in the
underlying case, the temporary injunction at issue in this appeal dissolved
automatically without need for a separate order and the appeal became moot. See
Gen. Land Office of State of Tex. v. Oxy, U.S.A., Inc., 789 S.W.2d 569, 571 (Tex.
1990) (plaintiff’s voluntary nonsuit filed after entry of temporary injunction, during
pendency of accelerated appeal, rendered appeal moot and required dismissal).

      Appellee filed a motion to dismiss the appeal on May 29, 2019. More than ten
days have elapsed and appellant has filed no response.

      We dismiss the appeal.



                                              PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2